Remarks
Claims 1-12 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection provided below.  

Claim Interpretation
The modules in claims 10 and 11 are interpreted under 112(f).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 states “second state of the actual service in which less commands are allowed compared to the service state”.  However, the service state is the actual service state and cannot be compared to itself.  It appears as though Applicant is attempting to state that the actual service state allows less commands than the development state, which must be clarified.  All independent claims include the same issue and are rejected for the same reasons.  All dependent claims are rejected at least based on their dependencies.  
Claim 4 recites the limitation "the basis of cumulative information stored in the database, log information on the database…".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec (U.S. Patent Application Publication 2016/0078063) in view of Roth (U.S. Patent 9,264,449).
Regarding Claim 1,
Gdaniec discloses an operating method of a security server for security management of a database system comprising:
Receiving a command related to a database managed in the database system from a client (Exemplary Citations: for example, Abstract, Paragraphs 14, 15, 17, 22, 23, and associated figures; database command received from client, for example);
Confirming, prior to sending the received command to the database system, a service state of the database system, wherein the service state is classified into at least two states in accordance with a set condition, and different security policies are applied in respective states (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and 
Wherein the at least two states include a first state representing that the database system in in a development state and a second state representing that the database system is in an actual service state (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; development state may correspond to normal state and actual service state may correspond to size managed state, for example);
Changing a security policy for the database system in response to the service state confirmed as changed from the first state of the development state to the second state of the actual service in which less commands are allowed compared to the service state (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; changing to size managed state from normal state when the database(s) near/reach quota, for example);
Determining whether the command transmitted from the client satisfies the changed security policy (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; determining if command increases database size or not, for example); and
Transmitting, in response to the changed security policy determined as not satisfied in the determining of whether the command satisfied the 
But does not explicitly disclose that the information is a request for confirming whether to execute the command to an administrator client.  
Roth, however, discloses that the at least two states include a first state representing that the database system in in a development state and a second state representing that the database system is in an actual service state (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures; training state, initial policy state, changed policy state, more liberal access control policy during training period with more conservative policy after training period, or the like, as examples);
Changing a security policy for the database system in response to the service state confirmed as changed from the first state of the development state to the second state of the actual service in which less commands are allowed compared to the service state (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures; changing from more 
Determining whether the command transmitted from the client satisfies the changed security policy (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; determine if requested action is allowed or denied, for example); and
Transmitting, in response to the changed security policy determined as not satisfied in the determining of whether the command satisfied the changed security policy, a request for confirming whether to execute the command to an administrator client (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; sending a request to change the policy to the customer for approval or denial, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the privilege determination techniques of Roth into the database access system of Gdaniec in order to allow the system to go through a training phase in which the system will automatically determine what users should 
Regarding Claim 10,
Claim 10 is a server claim that is broader than method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Roth discloses processing the received command after receiving a response from the administrator client regarding the request (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; approving and allowing the action, for example).  
Regarding Claim 3,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec disclose that confirming confirms the service state with reference to a state flag indicating the service state of the database system (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures).  
Regarding Claim 4,

Regarding Claim 5,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec discloses that the changing changes the security policy such that the command is not used by the client (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures); and
Roth discloses that the changing changes the security policy such that the command is not used by the client (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures).  
Regarding Claim 6,

Roth discloses that when the command requests deletion, change, or inquiry of data exceeding a reference data amount, the determining determines that the command does not satisfy the changed security policy (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures).  
Regarding Claim 7,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec discloses monitoring a connection and an access of the client to the database system (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; monitoring requests, for example); and
Roth discloses monitoring a connection and an access of the client to the database system (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; 
Generating and storing a log of information acquired through the monitoring (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; log for client, for example);
Analyzing a behavior pattern of the client on the basis of the log (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; analyzing log, for example); and
Determining whether the command transmitted from the client matches the behavior pattern of the client (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; determining if client should be allowed access and/or policy should be modified, for example).  
Regarding Claim 11,

Regarding Claim 8,
Gdaniec as modified by Roth discloses the method of claim 7, in addition, Roth discloses that the log includes at least one of connection IP information, user ID information, terminal information, application information, time information, query information, and command information (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec in view of Roth and Moyle (U.S. Patent Application Publication 2013/0097701).
Regarding Claim 9,
Gdaniec as modified by Roth does not explicitly disclose forcibly terminating the connection of the client when the command does not match the behavior pattern of the client.  
Moyle, however, discloses forcibly terminating the connection of the client when the command does not match the behavior pattern of the client (Exemplary Citations: for example, Paragraphs 42, 44, 49, 51, 67, and associated figures; terminating network connection when behavior .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec in view of Roth and Nakagawa (U.S. Patent Application Publication 2008/0109549).
Regarding Claim 12,
Claim 12 is a method claim that corresponds to method claim 1 and is rejected for the same reasons.  
In addition, claim 12 includes the following limitation: transmitting, in response to an executable response of the command received from the administrator client, the command to a database server of the database system and in response to a non-executable response of the command received from the administrator client, deleting the command and transmitting a corresponding message to the client (Gdaniec: Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; transmitting the above-described notification, not 
Nakagawa also discloses deleting the command in response to the command being non-executable (Exemplary Citations: for example, Paragraph 70 and associated figures; discarding unauthorized command, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the unauthorized command deletion techniques of Nakagawa into the database access system of Gdaniec in order to ensure that commands are discarded that are not authorized, to reduce wasted storage space, and/or to reduce the costs associated with unnecessary storage devices.  
Additionally, it would have been obvious to try to delete the command since this is chosen from a finite number of identified, predictable solutions (e.g., deleting the command and not deleting the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432